Name: Council Regulation (EEC) No 3845/89 of 18 December 1989 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 374/2 Official Journal of the European Communities 22. 12. 89 COUNCIL REGULATION (EEC) No 3845/89 of 18 December 1989 amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Whereas this date should be extended until 31 December 1990 because of technical difficulties that have arisen in a Member State, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2658/87 ('), as last amended by Commission Regulation (EEC) No 2886/89 (2), establishes a goods nomenclature called the combined nomenclature ; whereas the Commission established an integrated tariff of the European Communities, hereinafter referred to as the Taric', based on the combined nomenclature ; Whereas Article 5 (4) of the abovementioned Regulation provides that Member States may defer the use of Taric subheadings and the corresponding 10th and 11th digits until 31 December 1989 ; HAS ADOPTED THIS REGULATION : Article 1 The date '31 December 1989' in Article 5 (4) of Regulation (EEC) No 2658/87 is hereby replaced by '31 December 1990'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1989. For the Council The President P. BfiRfiGOVOY (') OJ No L 256, 7 . 9 . 1987, p. 1 . 0 OJ No L 282, 2. 10. 1989, p. 1 .